DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 15, 22-26, 32, and 34-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wilde (US Patent No. 3,029,083).
Regarding claim 1, the Wilde reference discloses an annular seal member comprising: 
a seal body (10) comprising a locating portion (e.g. portion at 12) locatable against a wall element of an offshore structure (Fig. 1), an inner surface (inner surface of 10), an outer surface (outer surface of 1) and a lip portion (30) that defines an open mouth of the seal member for receiving an elongate element therethrough (Fig. 2); wherein 
the seal body is locatable against the wall element such that when a static pressure acting on the outer surface of the seal body exceeds a static pressure acting on the inner surface of the seal body a net positive pressure is exerted on the outer 
Regarding claim 4, the Wilde reference discloses the seal body comprises a resilient material which deforms under the net positive pressure (Figs. 1,2).
Regarding claim 5, the Wilde reference discloses the locating portion comprises a flange portion (14).
Regarding claim 6, the Wilde reference discloses the flange portion comprises at least one recess region (e.g. recess of 20 shown in Fig. 2) that extends circumferentially around the flange (Fig. 1).
Regarding claim 15, the Wilde reference the lip portion comprises at least one lip recess region (e.g. recess of 30 show in Fig. 1) that extends circumferentially around an inner surface of the lip portion (Fig. 1).
Regarding claim 22, the Wilde reference discloses the seal body comprises a flexible tubular element (e.g. middle section of 10) which extends along a region of the seal body between the lip portion and a portion of the seal body which is locatable against the wall element (Figs. 1,2).
Regarding claim 24, the Wilde reference discloses the seal body defines a chamber (chamber of 10) through which, when received, the elongate element extends, the chamber is capable of receiving an annular hydrophilic sealing element, and the seal body is capable of constraining expansion of the hydrophilic sealing element within the chamber in at least one direction (Figs. 1,2).
Regarding claim 25, the Wilde reference discloses at least a portion of the chamber converges towards one end of the chamber (Figs. 1,2).
capable of constraining expansion of the hydrophilic sealing element within the chamber in a direction which is perpendicular to the direction in which the cable extends through the chamber when received in the chamber (Figs. 1,2).
Regarding claim 32, the Wilde reference discloses an offshore structure (Figs. 1,2), comprising: 
a wall element (e.g. 60) which defines a chamber (chamber of 60); 
at least one aperture (aperture of 60) through the wall element at a lower portion of the wall element (Fig. 1); 
at least one flexible elongate element (not shown) each extending through a respective aperture in the wall element (Fig. 1); and 
at least one seal body (10) each located at a respective interface region between the wall element and a respective elongate element; wherein 
each seal body is arranged so that a respective water level within the chamber relative to a surrounding water level is maintained at a desired level to provide a sealing pressure on the seal body to seal a respective interface region to prevent ingress of sea water into the sealed space (Figs. 1,2).
Regarding claim 34, the Wilde reference discloses each seal body is disposed within the chamber (Fig. 1).
Regarding claim 35, the Wilde reference discloses each seal body is arranged such that a higher water level within the chamber than the surrounding water level provides a sealing pressure on the seal body (Fig. 1).
.

Claim(s) 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Evans et al. (US Pub. No. 2013/0082447).
Regarding claim 27, the Evans et al. (hereinafter Evans) reference discloses a sealing element (10) comprising a hydrophilic material (Para. [0030]), wherein at least a portion of the sealing element is helical (e.g. Figs. 3,4)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde in view of Evans et al. (US Pub. No. 2013/0082447).
Regarding claims 7, 8, and 16, the Wilde reference discloses the invention substantially as claimed.
However, the Wilde reference fails to explicitly disclose a hydrophilic material.

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the hydrophilic material in rubber in the Wilde reference, in view of the teachings of the Evans reference in order to effectively prevent intrusion of water.
Regarding claim 9, the Wilde reference, as modified in claim 8, discloses the invention substantially as claimed.
However, the modified Wilde reference fails to explicitly disclose the rubber comprises polychloroprene.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use polychloroprene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice or mechanical expedience and in order to provide optimal sealing life.  In re Leshin, 125 USPQ 416.
Regarding claim 10, the Wilde reference, as modified in claim 8, discloses the invention substantially as claimed.
However, the modified Wilde reference fails to explicitly disclose the hydrophilic substance comprising bentonite.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use bentonite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice or mechanical expedience and in order to provide optimal sealing life.  In re Leshin, 125 USPQ 416.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde.
Regarding claim 23, the Wilde reference discloses the invention substantially as claimed.
However, the Wilde reference fails to explicitly disclose the flexible tubular element is at least 1m or at least 5m or at least 10m or at least 20m or at least 30m in length.
In re Aller, 105 USPQ 233.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675